Citation Nr: 9924960	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether an overpayment of compensation benefits was 
properly created.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits, in the calculated amount of $37,990.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran's DD Form 214 reflects his separation from active 
duty in June 1995 followed more than seventeen years and 
eleven months of active service.  At separation he was paid 
$28,486.96 in separation pay.  

This matter is before the Board of Veterans' Appeals (Board) 
from decisions by the Committee on Waivers and Compromises 
(Committee) of the Milwaukee, Wisconsin Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran was paid $28,486.96 in separation pay in June 
1995.

2.  In June 1996, the veteran was awarded compensation 
benefits for numerous service-connected disorders, and he was 
informed in July 1996, that the law required the holding back 
of the amount of funds that he received as separation pay.  

3.  On October 9, 1997, the RO notified the appellant that he 
had been granted a total rating based on individual 
unemployability.  The RO informed him further that he would 
receive a retroactive award of $2,168.00 per month effective 
from May 1, 1996; that the award would be adjusted to 
$1,945.00 per month effective August 1, 1996; and then 
readjusted to $2,001.00 effective December 1, 1996.

4.  In October 1997, the RO issued two checks- -one for 
$2,001.00, and one for $33,494.00.

5.  The veteran did not contact the RO following his receipt 
of check in the amount of $33,494.00.

6.  In a letter dated October 30, 1997, the RO provided the 
appellant an audit of his account and informed him that he 
had been overpaid in the amount of $37,990.00.


CONCLUSION OF LAW

An overpayment of compensation benefits in the amount of 
$37,990.00, was properly created.  38 U.S.C.A. § 5302 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial issue before the Board is whether the overpayment 
at issue was properly created.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  The appellant contends that the 
overpayment was not properly created, and that the 
overpayment debt is solely the result of administrative 
error.  He does not contest the amount per se, but rather the 
existence of the debt itself.  A review of the record, 
however, indicates that the appellant clearly knew or should 
have known that he had been significantly overpaid an award 
of compensation benefits to which he was not entitled and 
that VA was not solely responsible for the error in the 
creation of the indebtedness.  Hence, the debt was properly 
created.

Initially, the Board observes that a veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay, subject to recoupment 
of the total amount received as separation pay.  38 U.S.C.A. 
§ 5304 (West 1991); 38 C.F.R. § 3.700(a)(5) (1998).  

The question of whether VA disability compensation should be 
offset to recoup the amount of special separation benefits 
received by a veteran under authority of 10 U.S.C. § 1174(a) 
was considered by the General Counsel of the VA.  In a June 
1992 precedent opinion, (VAOPGCPREC 14-92 (1992)), the 
General Counsel noted that the Defense Authorization Act, 
Public Law 102-190, added § 1174(a), creating a lump sum 
benefit designed as a special separation benefit, and § 1175 
creating an annuity benefit designated as a voluntary 
separation incentive to Title 10 of the United States Code.  
The purpose of these sections was to encourage service 
members who would otherwise face possible involuntary 
separation or denial of re-enlistment to voluntarily separate 
from service, while offering a choice between the two 
programs.  The General Counsel held that in accordance with 
the provisions of 10 U.S.C. § 1174(a) and 38 C.F.R. § 3.700, 
VA disability compensation should be offset to recoup the 
amount of special separation benefits received by a former 
member of the Armed Forces.  A precedent opinion of the 
General Counsel of the VA is binding on the Board.  38 C.F.R. 
§ 20.101(a) (1998).  Accordingly, it follows that the 
veteran's VA disability compensation must be withheld in 
order to recoup the full amount of the special separation 
benefit received by him under authority of 10 U.S.C. § 
1174(a).

Turning to the facts of this case the Board notes that in 
1996, the veteran was informed that his compensation pay was 
subject to withholding in order to recoup his separation pay.  
Secondly, while the veteran was awarded a total rating in 
October 1997, he was provided specific information concerning 
the amount that was due to him following an award of a total 
rating based on individual unemployability.  Accordingly, 
while it is true that the payment of $33,494.00 in October 
1997, was made by VA without overt prompting on the veteran's 
part, it also is true that the appellant was told immediately 
that an error had been made and that the veteran knew or 
should have known based on earlier correspondence that the 
large award was issued in error.  The veteran's acceptance of 
a check he knew he was not entitled to contributed to the 
creation of the debt and demonstrates that the indebtedness 
was not the result of sole administrative error.  Thus, as 
the amount of the debt is not challenged, in light of the 
totality of the circumstances the Board finds that the 
indebtedness at issue was created as a result of fault on the 
part of both VA and the appellant.  It was not the result of 
sole administrative error.  38 U.S.C.A. §§ 5107, 5302.  
Hence, the debt was properly created.


ORDER

The overpayment was properly created.



REMAND

The record shows that the veteran has not submitted a current 
financial status report.  As entitlement to waiver of 
recovery of an overpayment of compensation is based in part 
on the appellant's financial status further development is in 
order.

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must provide the pertinent laws and 
regulations, to include 38 U.S.C.A. § 
5302 (West 1991) and 38 C.F.R. § 1.965 
(1998), and a discussion of how each of 
the elements in these laws and 
regulations affected the RO's 
determination.  The veteran should be 
given the applicable time to respond to 
the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
 


